Citation Nr: 1126957	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  99-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty for training from February 1987 to June 1987, and on active duty from December 1990 to May 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for back disability.  In July 2002, and June 2005, the Board denied the claim.  In each case, the Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court"), and the Court subsequently issued an Order and a Memorandum Decision that vacated the Board's decisions.  In December 2003, April 2007, October 2008, and August 2009, the Board remanded the claim for additional development.   


FINDING OF FACT

The Veteran does not have a back disability that was caused or aggravated by his service.  


CONCLUSION OF LAW

A back disability was not caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran is seeking service connection for back disability, which he contends is the result of an injury while he was on active duty in Saudi Arabia during Operation Desert Storm.  He states he sustained a back injury when he fell from a truck, and that he received treatment in a tent in the field, and that he was placed on light duty.  

As an initial matter, in August 2009, the Board remanded the claim.  The Board directed that a formal determination be made as to the availability of service treatment records other than those currently in the claims file, to include specification of the actions that have been taken to attempt to obtain the Veteran's service treatment records, and making a determination as to whether it is reasonably certain they do not exist or further efforts to obtain them would be futile, and providing the Veteran and his attorney with appropriate notice in compliance with the provisions of 38 C.F.R. § 3.159(e).  The Board further directed that the Veteran be afforded a VA examination for his back, to include obtaining an etiological opinion.  

In October 2009, the RO issued a memorandum in which it detailed the attempts that had been made to obtain the Veteran's service treatment reports (other than those already associated with the claims file).  The RO concluded that all attempts to obtain additional service treatment reports had been correctly followed, and that, "All efforts to obtain the needed military information have been exhausted; further attempts will be futile and that based on these facts, the record is not available."  That same month, the RO notified that Veteran and his representative that any further attempts to obtain additional service treatment reports would be futile.  See 38 C.F.R. § 3.159(e) (2010).  In April 2010, the Veteran was afforded a VA examination of his back, and the report includes an etiological opinion.  A review of the examination report shows that the examiner stated that the Veteran's C-file had been reviewed, and that the etiological opinion is accompanied by a sufficient rationale.  Given the foregoing, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  Service connection may also be granted for arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records do not show any relevant treatment, or diagnoses.  A "redeployment" examination report, dated in April 1991, shows that his spine was clinically evaluated as normal.  In an associated "report of medical history," he was noted to be in "excellent health," and he denied having recurrent back pain.  

The post-service medical evidences consists of VA and non-VA reports, dated between 1995 and 2010.  

Reports from a private physician, J.D.F., M.D., dated between 1995 and 2000, include a September 1995 report which shows that the Veteran sought treatment for complaints of low back pain related to a motor vehicle accident (MVA) five days before.  The impression was muscle strain secondary to MVA.  

A June 1999 statement from an employee of the Claiborne County Family Health Center asserts that the Veteran injured his back while in Saudi Arabia, and states that he was treated for back symptoms in June 1995, September 1997, and October 1997.  

VA progress notes, dated between 1998 and 2008, show that X-ray studies of the lumbosacral spine taken by VA in April 1998 were unremarkable according to the radiologist.  There were no fractures or dislocations, and no significant degenerative changes.  In May 1999, the Veteran was seen in a VA health clinic and reported a prior history of back pain.  In August 1999, the Veteran sought treatment for complaints of recurrent low back pain.  He reported a history of intermittent back trouble dating back to the Gulf War.  The impressions included low back pain.  

A VA examination report, dated in May 2001, shows that the Veteran reported injuring his back in 1990 after falling from the back of a truck and landing on his back.  He said he had immediate symptoms of muscle spasm and was placed on profile for two weeks.  At the examination, the Veteran reported intermittent back pain with increased frequency.  After examination, the impression was "[r]ecurrent lumbosacral muscle spasm, X-rays without evidence of disc disease or of degenerative arthritic changes."  The physician said that concerning the likelihood as to the present back condition being related to the claimed in-service injury, the Veteran's present recurrent symptoms are muscular in origin as was the case by history at the time of his initial injury while in the service.  The physician said that without evidence of structural abnormalities related to the initial injury, it would be "highly unlikely" that the Veteran's present symptoms are related to his in-service injuries.  

A VA magnetic resonance imaging (MRI) study of the lumbar spine, dated in July 2001, notes minimal posterior bulging of the disc at L5-S1.  The impression was minimal degenerative change at the L5-S1 level, with the remainder of the examination within normal limits.  A July 2001 MRI study of the thoracic spine notes that a few disc spaces in the lower thoracic spine demonstrated somewhat decreased signal, and suggested water loss.  A July 2001 VA X-ray report notes that there was minimal scoliosis at the mid and lower part of the thoracic spine convex to the right side, with no significant abnormality of the lumbosacral spine.

A VA examination report, dated in August 2001, shows that the Veteran reported that in service in December 1990, he was tying down supplies on an 18-wheeler when the truck moved.  He said he fell off and landed on his back.  He reported that he was seen in an aid station and was treated with light duty and Motrin.  The Veteran said that since then, he had had intermittent episodes of low back pain, which had become more frequent in the past two years.  The physician reviewed the July 2001 VA imaging studies and noted the X-rays of the lumbar spine were interpreted as normal.  He also noted that the MRI of the lumbar spine revealed minimal decreased signal in the L5-S1 disc with minimal posterior bulge, and he noted that the Veteran had slight decreased signal in the disc spaces of the lower thoracic area.  The physician said these changes are indicative of minimal degenerative disc disease.  The impression was minimal degenerative disc disease lumbar spine and lower thoracic spine.  The physician said that our present state of knowledge does not enable us to determine the exact cause of degenerative disc disease in a specific individual.  He said that many patients of the Veteran's age will show evidence of degenerative disc disease, as seen in his case.  The physician said that whether it is the result of the Veteran's fall in 1990, or is simply the result of aging and the activities of daily living, cannot be determined with any medical certainty.  

Records from New Health Chiropractic Center indicate that the Veteran received chiropractic treatment related to his back from approximately July 2001 to September 2001.  

A VA examination report, dated in May 2008, shows that the Veteran reported increased back pain with prolonged sitting, standing, and reclining.  X-rays were noted to be within normal limits.  A MRI was noted to show very small bulging at the L5-S1 disc space, which was within normal limits.  The physician did not identify the dates of the X-rays or MRI study.  After clinical examination and review of the imaging studies, the impression was that no musculoskeletal disease was found.  The physician stated the Veteran had five of five positive Waddell signs and that he exhibited rather extreme exaggeration in pain behavior during the examination.  The physician said the Veteran's subjective complaints were not supported by objective physical findings, and that he found no objective evidence of any problem with the Veteran's back that would cause him any type of physical impairment.  

In a July 2008 addendum to the examination report, the physician stated that he had reviewed the Veteran's claims file.  He said that following his review, he found nothing to change his previous opinion.  The physician stated that he found no musculoskeletal disease of the back at the May 2008 examination, and that there was therefore no current back condition to link to the injury in 1990.

A VA examination report, dated in January 2010, shows that the examiner noted that although the Veteran claimed to have injured his back in 1991, that service treatment reports did not contain any information regarding treatment for the claimed injury, or any residual thereof.  An MRI was noted to show a small central disc bulge at L5-S1, with an unremarkable spine at L1-L5, and an X-ray was noted to show displaced narrowing at T12-L1.  The impression was small L5-S1 disc bulge and disc space narrowing at T12-L1.  The examiner concluded, "Based upon review of all of the evidence of record, it is more likely than not that the current imaging findings in his spine are age-related changes rather than posttraumatic changes."  He further stated, "Therefore based upon a review of all of the available evidence of record, the preponderance of the evidence of record does not support that the present findings are the direct and proximate result of any injury in the military, but rather are more likely than not related to the aging process."    

The Board finds that the Veteran is not a credible historian.  He has asserted that he injured his back during service, but he has provided two different dates for the claimed injury, i.e., December 1990 and February 1991.  See Veteran's claim (VA Form 21-526), received in May 1998; May 2001 VA examination report ( the January 2010 VA examination report shows a claimed back injury in "12/1996" however it is unclear if this was a typographical or other error).   The Veteran's service treatment records do not show any relevant treatment, or that he was placed on light duty for a back injury.  The April 1991 redeployment examination report shows that his spine was clinically evaluated as normal, and in the associated "report of medical history," the Veteran denied a history of recurrent back pain; the report indicates that he was in "excellent health."   There is no relevant post-service medical evidence dated prior to a September 1995 report, which shows that the Veteran sought treatment for complaints of low back pain related to a MVA five days before.  The assessment was "muscle strain secondary to MVA."  In summary, the Veteran's assertions, that he has had ongoing back symptoms since his service, are shown to be so inconsistent, uncorroborated and contradicted by the service treatment records and the post- service medical records, that the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19- 20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

The Board further finds that the claim must be denied.  The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's April 1991 redeployment examination report does not note a back condition, and it shows that his spine was clinically evaluated as normal.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, in September 1995, the Veteran sought treatment for back symptoms following a MVA five days before.  This is over four years after separation from service, and aside from indicating that he sustained an intercurrent injury, this period without treatment is evidence that there has not been a continuity of symptoms, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the opinion in the January 2010 VA examination report is considered to be highly probative evidence that weighs against the claim.  In this opinion, the physician concluded that the Veteran's back condition was not related to his service.  The examiner indicated that the Veteran's claims files had been reviewed, and the opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this regard, to the extent that the examiner concluded that "the preponderance of the record does not support" the claim, this statement is not dispositive of the claim, and it has not been given probative value.  It is for the Board, as fact finder, to determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).  The Board further points out that the January 2010 VA examiner's conclusion, that the Veteran does not have a back disorder that is related to his service, is consistent with the etiological opinions in the May 2001 and May 2008 VA examination reports, and that although these opinions suffer from certain defects, they still retain some probative value.  Finally, there is no competent evidence to show that arthritis of the spine was manifest to a compensable degree within one year of separation from service for presumptive service connection under 38 C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not show that the Veteran has a back disability that is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  Id.  

In reaching this decision, the Board has considered the June 1999 statement from an employee at the Claiborne County Family Health Center (CCFHC), asserting that the Veteran injured his back while in Saudi Arabia, and that he was treated for back symptoms  on three occasions between 1995 and 1997.  However, the qualifications of the author of this statement are unclear (i.e., physician, nurse, etc.), this statement can be read to imply, but does not specifically assert, that a current back condition is related to service, and this opinion is not shown to have been based on a review of the Veteran's C-file, or any other detailed and reliable medical history, nor is it accompanied by a rationale.  Prejean; Neives-Rodriguez.  The Board has also considered that in August 2001, a VA physician essentially concluded that the etiology of the Veteran's degenerative disc disease "cannot not be determined with any medical certainty."  However, current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2010); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that a back disability was caused by service.  To the extent that the Veteran asserts that he has back symptoms, his statements would normally be competent evidence to show that he experiences these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this case, the Board has determined that the Veteran is not credible.  

In addition, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for a back disability, or to state whether this condition was caused or aggravated by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment records and post-service medical reports have been discussed, and he has been found not to be credible.  The post-service medical records show treatment for symptoms of the claimed condition no earlier than 1995.  Aside from the June 1999 CCFHC statement, which warrants little probative value, all of the competent opinions of record weigh against the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed condition that is related to his service.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).  

II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2002, February 2004, and December 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post- service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  As previously stated, in October 2009, the RO determined that no additional service treatment records were available, and that any additional attempts to obtain them would be futile.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  

____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


